»«f33-/¥
    COA#      08-12-00096-CR                       OFFENSE:        22.01


    STYLE! ,^ITorresvTheStateof COUNTY: El Paso
    COA DISPOSITION:        REVREM                 TRIAL COURT: County Criminal Court No. 4

    DATE: 9/18/14                Publish: NO TC CASE #:            20090C07495




                      IN THE COURT OF CRIMINAL APPEALS

    ELECTRONIC RECORD


|            Manuel Torres v. The State of
    STYLE:   Texas                                      CCA #:


                    SP/^S              Petitio n        CCA Disposition:
    FOR DISCRETIONARY REVIEW IN CCA IS                  DATE:

                                                        JUDGE:

    DATE: J7-^       *Z£.    CLO/tr'                    SIGNED:                  PC:

    JUDGE:     /°^                                      PUBLISH:                 DNP:




                                                                                  MOTION FOR

                                               REHEARING IN CCA IS:

                                               JUDGE: